 



Exhibit 10.20
January 10, 2005
Dale Zimmerman
Dear Dale:
Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you with
us, in the position of Vice President, Worldwide Marketing, starting March 1,
2006. The terms of our offer and the benefits currently provided by the Company
are as follows:

1.   Your initial annual base salary will be $265,000, payable in accordance
with the Company’s normal payroll practices with such payroll deductions and
withholdings as are required by law and subject to adjustment by the Board of
Directors of the Company (the “Board”), or a committee of the Board. You will
receive a sign on/relocation bonus in the amount of $100,000.00 gross (before
withholding for taxes and other deductions). The bonus is payable within 30 days
of start and repayable in full in the event of voluntary termination or
termination for cause (based on any breach of this agreement or any other
written agreement between you and the Company, any negligence or willful
misconduct by you in your performance of duties to the Company, your repeated
failure to follow the lawful directions of the Company’s CEO or Board, or any
breach of your fiduciary duties to the Company) within the first 12 months of
employment. Company will pay for (a) your air fare to San Francisco or San Jose,
CA, and (b) reasonable apartment and car rental fees incurred by you during your
transition, for up to 15 months after your arrival in California. As Vice
President, Worldwide Marketing, you will be eligible to participate in regular
bonus, health insurance, vacation, and other employee benefit plans established
by the Company for its employees from time to time. You will be eligible to
participate in the Company’s 2006 Bonus Program with an incentive target of 40%
of base salary (pro-rated for completed service).   2.   You will have overall
responsibility for the marketing organization of the Company and will report
directly to the Chief Executive Officer. As an employee of the Company you will
have access to certain Company confidential information and you may, during the
course of your employment, develop certain information or inventions which will
be the property of the Company. You will be expected to devote your full working
time and attention to the business of the Company, and you will not render
services to any other business without the prior approval of the Board or,
directly or indirectly, engage or participate in any business that is
competitive in any manner with the business of the Company. You will also be
expected to comply with and be bound by the Company’s operating policies,
procedures and practices that are from time to time in effect during the term of
your employment.

 



--------------------------------------------------------------------------------



 



3.   As an employee of the Company you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interest of the Company, you will need to sign the
Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment. We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer.   4.   We
will recommend that the Board approve a grant to you, contingent on you
accepting your new role as Vice President, Worldwide Marketing, stock options in
the amount of 250,000 shares of the Company’s Common Stock at an exercise price
equal to the closing price on the date that you begin your new position with the
Company. Provided you continue to provide services to the Company, the stock
options will become vested and exercisable with respect to 25% of the total
shares granted on the 12 month anniversary date of your employment commencement
date, and thereafter on the same date of each succeeding month an additional
2.083% of the total shares granted under the stock option will become vested and
exercisable. However, the grant of such stock options by the Company is subject
to the Board’s approval and this promise to recommend such approval is not a
promise of compensation, and is not intended to create any obligation on the
part of the Company. Further details on the Company’s stock option plan and on
any specific stock option grant to you will be provided upon approval of such
stock option grant by the Board.   5.   You will be eligible for standard
company executive severance and change-in-control benefits if and when such
standard executive severance and change-in-control benefits are approved by the
Board.   6.   This letter agreement constitutes the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect to such subject matter.   7.   This agreement will be
governed by the laws of the State of California without reference to conflict of
laws provisions.   8.   You agree that any dispute regarding the interpretation
or enforcement of this agreement shall be decided by confidential, final and
binding arbitration conducted by Judicial Arbitration and Mediation Services
(“JAMS”) under the then existing JAMS rules rather than by litigation in court,
trial by jury, administrative proceeding or in any other forum.   9.   While we
look forward to a long and profitable relationship, should you decide to accept
our offer, you will be an at-will employee of the Company, which means the
employment relationship can be terminated by either of us for any reason at any
time. Any statements or representations to the contrary (and, indeed, any
statements contradicting any provision in this letter) should be regarded by you
as ineffective. Further, your participation in any stock option or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time.   10.   Please note that because of employer
regulations adopted in the Immigration Reform and Control Act of 1986, within
three business days of starting your new position you will need to present

 



--------------------------------------------------------------------------------



 



documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U. S.
citizens and non-U.S. citizens alike, you may contact our Human Resource
department.

11.   Please sign the enclosed copy of this letter in the space indicated and
return it to the Human Resource department. Your signature will acknowledge that
you have read and understood and agreed to the terms and conditions of this
offer and the attached documents. Should you have anything else that you wish to
discuss, please do not hesitate to call.   12.   This offer will remain valid
until Friday January 13, 2006. If you decide to accept our offer please sign the
enclosed copy of this letter in the space indicated and return it to Sarah
Rawson. Your signature will acknowledge that you have read and understood and
agreed to the terms and conditions of this offer and the attached documents.
Should you have anything else that you wish to discuss, please do not hesitate
to call.

We look forward to the opportunity to welcome you to Silicon Image, Inc.
Sincerely,

         
Steve Tirado
        1/10/06    
 
       
Steve Tirado
Chief Executive Officer
       

Acknowledged, Accepted and Agreed

         
Dale Zimmerman
  2/6/2006   2/21/2006
 
       
Dale Zimmerman
  Date   Start Date

This letter is simply for your information and is not to be construed as a
contract of employment.

 